Citation Nr: 1012145	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
thoracic spine disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

4.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
left leg disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
left ankle disorder.

6.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
left knee disorder.  

7.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
head injury.

8.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
visual disorder/left eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from March 
30, 1984, to April 21, 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied, on the merits, service connection for a mood 
disorder; and which denied service connection for left eye 
deviation, residuals of a head injury, bilateral hearing 
loss, left lower extremity varicosities, left knee injury 
with arthritis, a left ankle injury, and thoracic back pain 
on the grounds that new and material evidence had not been 
presented.

The issue of compensation for trauma to a tooth has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The issues of entitlement to service connection for a head 
injury, a psychiatric disorder, and a left eye injury are 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In a June 1985 rating decision, the RO denied, in 
pertinent part, service connection for left knee 
injury/arthritis; thoracic back pain; left eye deviation; 
high frequency hearing loss; varicosities in the lower 
extremities; and head injury.  In a November 1985 rating 
decision, the RO denied service connection for a left ankle 
disorder.  The appellant appealed the entire June 1985 
decision, but subsequently withdrew his appeals for service 
connection for thoracic back pain, high frequency hearing 
loss, and varicosities in the lower extremities before the 
case was certified to the Board.  

2.  In an April 1986 decision, the Board denied the 
appellant's remaining appeals for service connection for 
left knee injury, head injury, and left eye injury.

3.  The evidence presented since the June and November 1985 
rating decisions does not raise a reasonable possibility of 
substantiating the claims of service connection for thoracic 
back pain; high frequency hearing loss; a left leg disorder; 
or a left ankle disorder.

4.  The evidence presented since the Board's decision in 
April 1986 relates to an unestablished fact necessary to 
substantiate the appellant's claims for service connection 
for head injury and left eye injury, and raises a reasonable 
possibility of substantiating those claims. 

5.  The evidence presented since the Board's decision in 
April 1986 does not raise a reasonable possibility of 
substantiating the claim of service connection for left knee 
injury/arthritis.


CONCLUSIONS OF LAW

1.  That part of the June 1985 rating decision by the RO 
denying service connection for thoracic back pain, high 
frequency hearing loss, and left leg disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2009).

2.  The November 1985 rating decision by the RO denying 
service connection for a left ankle disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2009).

3.  The additional evidence presented since the decision by 
the Board in April 1986, denying service connection for head 
injury, is new and material, and the claim of service 
connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§ 3.156(a) (2009).

4.  The additional evidence presented since the decision by 
the Board in April 1986, denying service connection for left 
eye injury, is new and material, and the claim of service 
connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§ 3.156(a) (2009).

5.  New and material evidence has not been presented to 
reopen the previously denied claim of service connection for 
left knee injury/arthritis.  38 U.S.C.A. 
§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 
(2009).

6.  New and material evidence has not been presented to 
reopen the previously denied claim of service connection for 
thoracic back pain.  38 U.S.C.A. § 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159 (2009).

7.  New and material evidence has not been presented to 
reopen the previously denied claim of service connection for 
high frequency hearing loss.  38 U.S.C.A. 
§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 
(2009).

8.  New and material evidence has not been presented to 
reopen the previously denied claim of service connection for 
a left leg disorder.  38 U.S.C.A. § 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159 (2009).

9.  New and material evidence has not been presented to 
reopen the previously denied claim of service connection for 
a left ankle disorder.  38 U.S.C.A. § 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) status; 
2) existence of a disability; (3) a connection between 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a new and material evidence claim, the notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The RO provided pre-adjudication VCAA notice by way of a 
letter dated in October 2004.  The appellant was notified of 
the type of evidence needed to reopen the previously denied 
claims of service connection for left knee injury/arthritis; 
thoracic back pain, left eye deviation; high frequency 
hearing loss; varicosities in the lower extremities; head 
injury; and a left ankle disorder.  The appellant was 
notified that new and material was needed to reopen the 
claims; that is, evidence not previously considered, which 
was not redundant or cumulative of evidence previously 
considered and that pertained to the reason that the claims 
were previously denied.  

The appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records.  He was 
further notified that upon his authorization VA would obtain 
any non-federal records on his behalf.  A letter dated in 
March 2006 included the provisions for the effective date of 
a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (elements of a new and 
material evidence claim).

As the 2006 letter was furnished after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated, as evidenced by supplemental statement of the 
case dated in January and March 2008, and January 2009.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records (STRs), VA treatment records, and private treatment 
records.  In addition, the RO has made multiple attempts to 
get Social Security disability records, but received a 
negative response.  As the record indicates that any such 
records are not obtainable, the Board finds that further 
efforts to obtain them would be futile. 

As there is no indication of the existence of additional 
evidence to substantiate the appellant's claims for service 
connection for bilateral hearing loss, left lower extremity 
varicosities, a left knee injury with arthritis, a left 
ankle injury, and thoracic back pain, no further assistance 
to the appellant in developing the facts pertinent to the 
claim is required to comply with the duty to assist.


Factual Background

In a rating decision dated in June 1985 the RO denied, in 
pertinent part, service connection for left knee 
injury/arthritis; thoracic back pain, left eye deviation; 
high frequency hearing loss; varicosities in the lower 
extremities; and head injury, which the appellant appealed.  

During a local RO hearing in November 1985 the appellant 
raised a new claim of service connection for left ankle 
disorder, and withdrew his appeals for service connection 
for thoracic back pain (which was denied on the grounds that 
in-service complaints were acute); service connection for 
high frequency hearing loss (which was denied on the grounds 
that it pre-existed the appellant's entry on active duty for 
training); and service connection for varicosities in the 
lower extremities (which was denied on the grounds that STRs 
contained no evidence of a diagnosis of leg disability).  

In a rating decision dated in November 1985 the RO 
reconsidered and confirmed its prior denial of service 
connection for left knee injury, head injury, and left eye 
injury.  The RO also denied, on the merits, service 
connection for a left ankle disorder on the grounds that 
STRs were negative for a left ankle injury.

In April 1986 the Board denied the appellant's appeals for 
service connection for residuals of a left knee injury; 
service connection for left eye deviation; and service 
connection for residuals of a head injury on the grounds 
that there was no objective record of any left knee, left 
eye, or head injury in STRs.

In November 1990 the appellant submitted copies of STRs 
dated in April 1984.  These documents were not previously of 
record.

In a letter to the appellant dated in November 1990 the RO 
stated that the newly acquired evidence did not warrant any 
change in the previous determination concerning service 
connection for head injury, leg injury, and back injury.

In September 2004 the appellant submitted a new claim for 
service connection for residuals of an injury to his left 
leg, knee, and ankle; back pain; visual difficulty/lateral 
deviation of the left eye; psychological problems; head 
injury residuals; and impaired hearing in the left ear.

In a rating decision dated in January 2005 the RO denied, on 
the merits, service connection for mood disorder; and denied 
service connection for left eye deviation, residuals of a 
head injury, bilateral hearing loss, left lower extremity 
varicosities, and service connection for left knee injury 
with arthritis, a left ankle injury, and thoracic back pain 
on the grounds of no new and material evidence.  The 
appellant has appealed.



Legal Criteria

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  If the claim is thus reopened, it 
will be reviewed on a de novo basis, with consideration 
given to all the evidence of record.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996). 

As the application to reopen was received after August 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.159. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Analysis

Regardless of what the RO did, the Board has the 
jurisdictional responsibility to consider whether it was 
proper to reopen the claim.  The Board will therefore 
determine whether new and material evidence has been 
presented.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001). 

New and material evidence, back pain

The claim of service connection for back pain was denied on 
the grounds that in-service complaints were acute.  The 
additional evidence since the rating decision by the RO in 
June 1985 includes the appellant's lay statements, which are 
cumulative and redundant of that on record at the time of 
the prior final decision on the merits.  The additional 
evidence also consists of VA and private treatment records.  
Although new, they are not material, since they do not show 
repeated complaints of back pain during service.  They 
consequently does not relate to an unestablished fact 
necessary to substantiate the claim and thus do not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.  As the additional evidence is not new and 
material, the claim of service connection for back pain is 
not reopened, and the benefit-of-the-doubt standard of proof 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

New and material evidence, high frequency hearing loss 

The claim of service connection for high frequency hearing 
loss was denied on the grounds that it pre-existed the 
appellant's entry on active duty for training.  The 
additional evidence since the rating decision by the RO in 
June 1985 includes the appellant's lay statements, which are 
cumulative and redundant of that on record at the time of 
the prior final decision on the merits.  The additional 
evidence also consists of VA and private treatment records.  
Although new, it is not material, since there is no 
indication in this new evidence that the appellant's high 
frequency hearing loss began during service, or that it was 
aggravated during service.  It consequently does not relate 
to an unestablished fact necessary to substantiate the 
claim.  It thus does not meet the regulatory definition of 
new and material evidence under 38 C.F.R. § 3.156.  As the 
additional evidence is not new and material, the claim of 
service connection for high frequency hearing loss is not 
reopened, and the benefit-of-the-doubt standard of proof 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



New and material evidence, left leg disorder 

The claim of service connection for lower extremity 
varicosities was denied on the grounds that STRs contained 
no evidence of a diagnosis of leg disability. 

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the appellant's current claim for 
"injury to left leg" is based on the same factual basis as 
the time the case was last decided on the merits, so new and 
material evidence is necessary to reopen the claim.  Id.  

The additional evidence since the rating decision by the RO 
in June 1985 includes the appellant's lay statements, which 
are cumulative and redundant of that on record at the time 
of the prior final decision on the merits.  The additional 
evidence also consists of VA and private treatment records, 
which show treatment for left leg complaints.  Although new, 
it is not material, since it does not show complaints of or 
treatment for a left leg disorder during service, so it does 
not relate to an unestablished fact necessary to 
substantiate the claim.  It thus does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.  As the additional evidence is not new and 
material, the claim of service connection for a claimed left 
leg disorder is not reopened, and the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

New and material evidence, left ankle injury

The claim of service connection for a left ankle disorder 
was denied on the grounds that STRs were negative for a left 
ankle injury.  The additional evidence since the rating 
decision by the RO in November 1985 includes the appellant's 
lay statements, which are cumulative and redundant of that 
on record at the time of the prior final decision on the 
merits.  The additional evidence also consists of VA and 
private treatment records, which show treatment for a left 
ankle disorder.  Although new, it is not material, since it 
does not show complaints of or treatment for a left ankle 
disorder during service.  It consequently does not relate to 
an unestablished fact necessary to substantiate the claim.  
It thus does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156.  As the 
additional evidence is not new and material, the claim of 
service connection for a claimed left ankle injury is not 
reopened, and the benefit-of-the-doubt standard of proof 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

New and material evidence, left knee injury

The claim of service connection for residuals of a left knee 
injury was denied by the Board in 1986 on the grounds that 
there was no objective record of a left knee injury in STRs.  
The additional evidence since the Board's April 1986 
decision includes the appellant's lay statements, which are 
cumulative and redundant of that on record at the time of 
the prior final decision on the merits.  The additional 
evidence also consists of VA and private treatment records, 
which inform of a left knee disorder.  Although new, it is 
not material, since it does not show complaints of or 
treatment for a left knee injury during service, so it does 
not relate to an unestablished fact necessary to 
substantiate the claim.  It thus does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.  As the additional evidence is not new and 
material, the claim of service connection for a claimed left 
knee injury is not reopened, and the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

New and material evidence, left eye and head injuries

The claim of service connection for left eye deviation and 
residuals of a head injury was denied by the Board in 1986 
on the grounds that there was no objective record of a head 
injury in STRs.  The additional evidence since the Board's 
April 1986 decision includes the appellant's detailed 
account of a head injury during service.  In a statement 
dated in September 2004 the appellant averred as follows:

While in basic training I was pushed off 
my bunk while sleeping, landing on the 
left side of my head, which immediately 
began to swell. . . . because of my head 
injury I have become retarded/slow . . . 
in thought, speech, and motor skills . . 
. I hear things inside my head, can't 
remember things very well.   . . . the 
impact from my head hitting the floor 
deviated my left eye causing a vision 
difficulty from it.  Now my vision is 
blurred very bad out of my left eye.

The appellant added that his assailant was court martialed.  

The evidence also includes private treatment records that 
inform of treatment since September 1984, for the residuals 
of head trauma/brain injury.  Diagnoses include "organic 
brain syndrome;" "psychotic disorder due to head trauma;" 
"mood disorder due to head trauma;" and "cognitive disorder, 
nos."  This evidence, when considered with previous evidence 
of record (e.g., private medical records dated in 1974 and 
1975 and STRs dated April 6, 1984), is new and material, as 
it relates to an unestablished fact necessary to 
substantiate the claim, namely, a head injury in-service; 
residual damage; and possible aggravation of a pre-service 
head/brain injury. 

As the evidence raises a reasonable possibility of 
substantiating the claim, the claims for service connection 
for a head injury and a left eye injury are reopened.


ORDER

As new and material evidence has not been presented, the 
claim of service connection for back pain is not reopened, 
and the appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for high frequency hearing loss 
is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for a left leg disorder is not 
reopened, and the appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for a left ankle disorder is not 
reopened, and the appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for left knee injury/arthritis 
is not reopened, and the appeal is denied.

As new and material evidence has been presented, the claim 
of service connection for head injury is reopened, and to 
this extent only the appeal is granted.

As new and material evidence has been presented, the claim 
of service connection for left eye injury is reopened, and 
to this extent only the appeal is granted.


REMAND

Before a decision on the issues of service connection for a 
head injury, a psychiatric disorder, and a left eye injury 
can be made, further development, as described below, is 
warranted.

The appellant maintains that he was assaulted while asleep 
on his second night of basic training.  He specifically 
states that he was rolled off the top bunk of a bed, and 
says that he landed on his head and left side.  He reports 
that he was hospitalized at Ireland Army Hospital.  He also 
avers that his assailants were court martialed.  

STRs dated April 6, 1984, inform that the appellant was 
indeed recommended to "to be taken to Ireland Hospital & 
carefully examined for permanent injury to head and left 
knee as result of REC STA incid."  The military provider 
further wrote as follows:

Also recommend that the [servicemen] who 
caused this [serviceman] harm in the REC 
STA be sought out and punished as 
violaters of the UCMJ.

Although medical records from Ireland Army Hospital were 
apparently requested in 1985, a responsive document is not 
of record.  Related military justice records have also not 
been requested.  Remand for additional development is 
accordingly warranted.  38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of all medical records 
(including in-patient hospital records) 
that pertain to the appellant from Ireland 
Army Community Hospital and any other 
hospital located at Fort Knox, Kentucky, 
for the time period March 30, 1984, through 
April 21, 1984.  These records should be 
associated with the claims file.  If no 
records are found the claims file should be 
documented accordingly.

2.  Request unit history reports and daily 
journals for the 1st Battalion, Army 
Training Brigade, Company B, 2nd TRADOC-TC, 
at Fort Knox, Kentucky, for the time period 
March 30, 1984, to April 21, 1984.  These 
records should be associated with the 
claims file.  

3.  Request a copy of all UCMJ records, 
including court martial records, related to 
an assault on the appellant between the 
timeframe March 30, 1984, to April 6, 1984.  
These records should be associated with the 
claims file.  If no records are found the 
claims file should be documented 
accordingly.

4.  After the completion of all of the 
above, if additional evidence is received, 
determine whether further development under 
the duty to assist to include whether a VA 
medical examination and VA medical opinion 
is needed to decide claim(s).  

5.  After the requested development is 
completed, adjudicate the claims for 
service connection.  If the decision 
remains adverse to the appellant, then 
provide him and his representative a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


